35 N.Y.2d 836 (1974)
Peoples Savings Bank of Yonkers, N. Y., Respondent,
v.
County Dollar Corporation, Defendant, and Seamen's Bank for Savings, Appellant. Louis J. Lefkowitz, as Attorney-General of the State of New York, Intervenor-Appellant.
Court of Appeals of the State of New York.
Argued October 17, 1974.
Decided November 21, 1974.
Edward C. Kalaidjian and Raymond H. Hughes for appellant.
Louis J. Lefkowitz, Attorney-General (Mortimer Sattler and Samuel A. Hirshowitz of counsel), for intervenor-appellant.
William J. Greer and Emery M. Anderson for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and STEVENS. Taking no part: Judge RABIN.
Order affirmed, with costs, on the opinion by Mr. Justice J. IRWIN SHAPIRO at the Appellate Division.